Citation Nr: 0105887	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-03 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 25, 
1999, for a 70 percent rating for avascular necrosis of the 
left hip and for a 20 percent rating for avascular necrosis 
of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from April 
1970 to April 1974.

In November 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, granted-
among others-the veteran's claims for service connection for 
bilateral avascular necrosis of the hips and assigned a 
30 percent rating for the left hip and a 10 percent rating 
for the right hip, both effective from January 21, 1998.

In November 1999, the RO increased the rating for the left 
hip disability to 70 percent and increased the rating for the 
right hip disability to 20 percent, both effective from March 
12, 1999.  Subsequently, in January 2000, after finding clear 
and unmistakable error (CUE) in assigning that effective 
date, see 38 C.F.R. § 3.105 (2000), the RO moved the 
effective date back to January 25, 1999.  The veteran 
appealed to the Board of Veterans' Appeals (Board) for an 
even earlier effective date (EED) for the higher ratings.


FINDINGS OF FACT

1.  On January 21, 1998, the veteran filed a claim for VA 
compensation benefits for, among other conditions, bilateral 
avascular necrosis of the hips; and as support for this 
claim, he submitted statements from two of his private 
treating physicians.

2.  In November 1998, the RO granted service connection for 
the avascular necrosis bilateral hip disability and assigned 
a 30 percent rating for the left hip and a 10 percent rating 
for the right hip-both effective from January 21, 1998.


3.  On January 25, 1999, and again in March 1999, the veteran 
submitted statements disagreeing with the initial ratings 
assigned for his bilateral hip disability.

4.  In November 1999, the RO increased the rating for the 
left hip to 70 percent and increased the rating for the right 
hip to 20 percent; subsequently, in January 2000, the RO 
assigned an effective date of January 25, 1999, for these 
higher ratings.


CONCLUSION OF LAW

The criteria have been met for an earlier effective date of 
January 21, 1998, for the 70 and 20 percent ratings for the 
avascular necrosis bilateral hip disability.  38 U.S.C.A. 
§§ 1155, 5110, 7105 (West 1991); 38 C.F.R. §§ 3.105, 3.155, 
3.157, 3.400, 4.71, 4.71a, Diagnostic Codes 5003, 5054, 5253 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, 
provided that a claim was received within one year from such 
date.  Otherwise, the date of receipt of the claim is the 
effective date to be assigned.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 
Vet. App. 125, 126 (1997); VAOPGCPREC 12-98 (Sept. 23, 1998).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) 
(citing 38 C.F.R. § 3.1(p) (1991)).  And under some 
circumstances, the date of VA outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  38 C.F.R. § 3.157(b)(1) (2000).  This may be done 
after a formal claim for compensation has been allowed, or a 
formal claim for compensation disallowed because the service-
connected disability was not compensable in degree.  
38 C.F.R. § 3.157(b) (2000).  Also, pursuant to 38 C.F.R. 
§ 3.155, any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, either from a claimant, his or her duly authorized 
representative, a Member of Congress, or some other person 
acting as the next friend of the claimant who is not sui 
juris, may be considered an informal claim-provided that it 
identifies the benefit sought, and if, after being notified 
by VA of the need to complete an application in the manner 
prescribed by the Secretary for a formal claim, it thereafter 
is received within one year.  See also 38 U.S.C.A. § 5101(a); 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

The veteran alleges that the bilateral avascular necrosis 
affecting his hips should have been rated as 70 and 20 
percent disabling effective from January 21, 1998, instead of 
January 25, 1999, because his disability was as severe then-
when he first filed his claims-as it was when the RO 
increased his ratings to these levels.  He also alleges that 
the statement he submitted on January 25, 1999, which the RO 
treated as an altogether new claim for an increased rating 
(IR), actually was a notice of disagreement (NOD) with the 
ratings that initially were assigned for his bilateral hip 
disability, so he is entitled to the earlier effective date 
alleged because he submitted that statement within the 1-year 
appeal period for contesting the RO's November 1998 decision 
that assigned those lower ratings.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  For the reasons discussed below, 
the Board agrees that he is entitled to the earlier effective 
date alleged.

When initially filing his claims for service connection for 
the avascular necrosis on January 21, 1998, the veteran 
submitted supporting statements from two of his private 
treating physicians-an October 1994 statement from Michael 
A. Weitz, M.D., and a November 1994 statement from Charles 
Weiss, M.D.

Dr. Weitz indicated in his October 1994 statement that he had 
been treating the veteran since 1986 for systemic lupus 
erythematosus, for an antiphospholipid antibody syndrome-
which had caused central and peripheral vascular disease, 
for central nervous system disease, and for a seizure 
disorder.  Dr. Weitz also indicated that, in December 1993, 
the veteran developed bilateral hip pain, resulting in a 
diagnosis of avascular necrosis of his left more than right 
femoral head.  Dr. Weitz went on to note that the veteran 
subsequently had to undergo a left leg vascular stent 
procedure, a left total hip replacement, and a core 
decompression of he right hip.  Dr. Weitz said there were 
complications following the left total hip replacement due to 
recurrent subluxation, requiring additional surgery to 
correct this problem, as well as later complications due to 
heterotopic calcification around the left hip prosthesis.  
Dr. Weitz also said that, despite treating this with physical 
and radiation therapy, the veteran still had severe 
heterotopic calcification, limitation of motion in his hip, 
and severe persistent pain.  He also had a resultant leg 
length discrepancy, low back and left more than right hip and 
knee pain, and restricted movement.  Dr. Weitz indicated the 
avascular necrosis was caused by the systemic lupus 
erythematosus and anticardiolipin syndrome, and that both of 
these conditions, and the prednisone therapy the veteran was 
taking for his systemic lupus, can cause vascular compromise 
to the femoral head and cause septic necrosis of the femoral 
head.

As to the veteran's then current status, Dr. Weitz said the 
veteran still was quite symptomatic-despite his hip 
replacement-noting that he was unable to sit or stand for 
any prolonged period of time, unable to stand or walk without 
recurring pain, and that he had limited range of motion in 
his back and hips that interfered with his ability to perform 
his duties as a police officer.  Dr. Weitz further indicated 
that the veteran was still on multiple medications-including 
prednisone, Plaquenil, aspirin, calcium therapy, and Depakote 
therapy-and that he was unable to perform his duties as a 
police officer.  Moreover, Dr. Weitz indicated the veteran's 
condition was permanent and, as a result, recommended that he 
take a medical disability retirement.  Lastly, Dr. Weitz said 
the veteran's prognosis was poor, that his condition was 
expected to worsen, that he would never completely recover 
from the problems noted, and that his problems had caused 
permanent disability.

Dr. Weiss gave a very similar clinical assessment in his 
November 1994 statement, noting that he had been treating the 
veteran since December 1993 for the lupus and for the 
significant complications as a result of it-which included 
the avascular necrosis of both hips, the core decompressions 
of both hips, and the left total hip arthroplasty.  Dr. Weiss 
also said those complications caused marked limitation of 
movement of the left hip, difficulty with getting about, and 
that the veteran also was facing additional surgery with 
regard to his right hip.  Lastly, Dr. Weiss indicated the 
veteran was permanently disabled, that he could not sit or 
stand in one position for more than half an hour, that he had 
difficulty with ambulation, that he was unable to perform 
activities as a police officer, that his prognosis was poor, 
and that his condition was expected to worsen.

Those statements of Drs. Weitz and Weiss are even more 
significant when determining the proper effective date for 
the avascular necrosis disability because the veteran 
subsequently indicated in his January 25, 1999 statement-
which he submitted within the 1-year appeal period following 
the RO's November 1998 decision granting service connection 
for this condition, that he did not agree with the 30 and 10 
percent ratings that initially were assigned for his left and 
right hips, respectively, since he experienced sufficient 
pain and limitation of motion to warrant higher ratings.  He 
also cited the opinions of Drs. Weitz and Weiss as proof of 
this, so that statement-liberally construed-constituted a 
valid NOD concerning the propriety of the "initial" 
ratings.  38 C.F.R. §§ 20.201, 20.302; see also Fenderson, 12 
Vet. App. at 126.  And that, in turn, initiated the appeal 
process in terms of whether higher ratings were warranted-
which the more recent medical evidence of record confirms 
were since the clinical findings noted were, for the most 
part, essentially the same as those noted by Drs. Weitz and 
Weiss.

The veteran submitted another statement in March 1999, also 
well within the 1-year appeal period for contesting the RO's 
November 1998 decision concerning the initial ratings 
assigned for his avascular necrosis bilateral hip disability.  
And of equal or even greater significance, the results of VA 
compensation examinations that he subsequently underwent in 
April 1999 confirmed that he had much greater functional 
impairment in his hips than initially determined by the RO-
especially insofar as the extent of his pain and limitation 
of motion.  He was totally unable to squat from a standing 
position, had poor heel and toe rising, and only had the 
following ranges of motion in his hips, in degrees:

				Left Hip				Right Hip

Abduction			10					25

Adduction			15					30

Internal Rotation		5					30

External Rotation		10					30

Flexion			45					110

Extension			0					0

Also, X-rays taken of the veteran's hips showed obvious signs 
of the prior surgery to totally replace his left hip with a 
prosthesis, and further indications of myositis ossificans 
and degenerative arthritis in his right hip.  Therefore, 
because of the results of those evaluations, the RO increased 
the rating for his left hip from 30 to 70 percent and for his 
right hip from 10 to 20 percent.  But the RO assigned the 
wrong effective date; the RO should have made the increase 
effective from January 21, 1998, the date of receipt of his 
original claim, since the findings noted during those VA 
examinations were essentially identical to those earlier 
reported by Drs. Weitz and Weiss-which were befitting of 
ratings at these higher levels under the applicable 
diagnostic codes.  38 C.F.R. § 4.71a, Codes 5003, 5054, 5253; 
see also 38 C.F.R. § 4.71, Plate II; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Also, since the veteran timely 
disagreed with the ratings initially assigned by the RO in 
November 1998, that decision never became "final and 
binding" on him concerning those ratings.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103.  So 
under the governing law and regulation, January 21, 1998, is 
the correct effective date for the 70 and 20 percent ratings 
for the avascular necrosis bilateral hip disability.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An earlier effective date of January 21, 1998, is granted for 
the 70 percent rating for the avascular necrosis affecting 
the left hip and for the 20 percent rating for the avascular 
necrosis affecting the right hip, subject to the laws and 
regulations governing the payment of VA compensation.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

